Case 1:20-cv-00744-DDD-JPM Document 6 Filed 07/29/20 Page 1 of 3 PageID #: 53
                                                                                      a


                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 PARAMANATHAN                             CIVIL DOCKET NO. 1:20-CV-00744-P
 KETHEESWARAN,
 Petitioner

 VERSUS                                   JUDGE DRELL

 WILLIAM BARR, ET AL.,                    MAGISTRATE JUDGE PEREZ-MONTES
 Respondent


                              MEMORANDUM ORDER

      Before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241 (ECF Nos. 1, 5) filed by pro se Petitioner Paramanathan Ketheeswaran

(“Ketheeswaran”). Ketheeswaran is a detainee in the custody of the Department of

Homeland Security (“DHS”) and Bureau of Immigration and Customs Enforcement

(“ICE”). DHS is detaining him at the LaSalle Correctional Center in Jena, Louisiana.

      Because Ketheeswaran alleges that he is being subjected to indefinite

detention in violation of his constitutional rights, his Petition (ECF Nos. 1, 5) should

be SERVED on the Government.

I.    Background

      Ketheeswaran is a native and citizen of Sri Lanka. He entered the United

States seeking asylum. ECF No. 1 at 5. An immigration judge denied asylum on

November 29, 2019. ECF No. 1 at 5.        Since then, Ketheeswaran has remained in

custody pending his removal.
Case 1:20-cv-00744-DDD-JPM Document 6 Filed 07/29/20 Page 2 of 3 PageID #: 54



II.   Service of Process

      To the extent Ketheeswaran challenges an order of removal, the Court lacks

jurisdiction under the REAL ID Act. 8 U.S.C. § 1252(a)(5); Rosales v. Bureau of

Immigration & Customs Enf’t, 426 F.3d 733, 736 (5th Cir. 2005). However, the Court

may have jurisdiction over Ketheeswaran’s challenge to his continued detention

pending removal under Zadvydas v. Davis, 533 U.S. 678 (2001).

      To determine whether Ketheeswaran is entitled to relief:

      THE CLERK IS DIRECTED to serve a summons, a copy of the Petitions (ECF

Nos. 1, 5), and a copy of this Order, by certified mail, on the United States through

the United States Attorney for the Western District of Louisiana, the United States

Attorney General, DHS/ICE through its Director, and the Warden of the LaSalle

Correctional Center.

      IT IS ORDERED that Respondents file an answer to the Petition (ECF Nos. 1,

5) within 60 days following the date of service. In the answer, Respondents shall

provide the Court with summary judgment evidence indicating whether Petitioner’s

order of removal is final, whether there is a significant likelihood of removal in the

reasonably foreseeable future, and whether Petitioner’s detention is otherwise lawful.

This evidence shall include information regarding the length of time that he has been

in custody, the date on which his removal order became final, any administrative

decisions relating to Petitioner’s request for bond, and all documents relevant to the

efforts made by the immigration officials to obtain travel documents for Petitioner.




                                          2
Case 1:20-cv-00744-DDD-JPM Document 6 Filed 07/29/20 Page 3 of 3 PageID #: 55



      Respondents shall also file a memorandum of law briefing the issues raised in

the answer and citing applicable statutory and case law.

      IT IS FURTHER ORDERED that Petitioner shall have 30 days following the

filing of Respondents’ answer to produce contradictory summary judgment evidence

on the issue of the lawfulness of his detention.

      All documentary exhibits MUST HAVE PROPERLY NUMBERED PAGES.

An index describing each item attached to the response and showing each item’s page

number shall also be attached.

      FINALLY, IT IS ORDERED that, as a condition to their acceptance by the

Clerk, all future filings by Petitioner and Respondents shall include a certificate

stating that a copy thereof has been mailed to all other parties.

      After the record is complete and all delays have run, the Court will determine

if genuine issues of material fact exist, which preclude summary judgment and

necessitate an evidentiary hearing. If no hearing is necessary, a Report and

Recommendation will be issued without further notice.

      THUS DONE AND SIGNED in Alexandria, Louisiana, on this 29th day of

July 2020.

                                        __________________________________________
                                        JOSEPH H.L. PEREZ-MONTES
                                        UNITED STATES MAGISTRATE JUDGE




                                           3
